Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/591,251, the amendment filed on 5/10/2021 is herein acknowledged. Claims 1-2, 11-12, 19 and 28 have been amended. Claims 1-36 are pending.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13, 19-22 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0068621) in view of Rakic (US 8,615,635) and Miura (US 2019/0286570).
As per claim 1. A data storage device comprising: a storage; and [Watanabe teaches NAND memory 5 (fig. 1 and related text)] a controller configured to control the storage in response to a request received from a host device, wherein the controller comprises: [Watanabe teaches controller 4 (fig. 1 and related text)] an address translator configured to generate multiple map data, each including a physical address of the storage corresponding to a logical address and multiple meta data, [Watanabe teaches “The device controller 4 may function as a flash translation layer (FTL) which is configured to execute data management… and block management… includes… management of mapping information indicative of the relationship between logical addresses (logical block addresses: LBAs) and physical addresses… using L2P table 7” (pars. 0045-0046)]
each including an index indicating a head value of the logical address of the corresponding map data; [Watanabe teaches “L2P table cache tag… includes… an m-number of tags (cache tags)… which indicate which area contents of the L2P table 7 are stored in the cache lines… address information (upper bit portion of LBA) (corresponding to the claimed index indicating head value of the logical address of the corresponding map data) which is indicative of an area of the L2P table, which is stored in the corresponding cache line” (par. 0095)]
a descriptor cache manager configured to add new meta data to a storage area of a descriptor cache,… [Watanabe teaches “the RAM 13 is utilized as an L2P table cache tag 32. The L2P table cache tag 32 is a tag memory for managing the L2P table cache 31… stores necessary cache management information for determining a cache hit/miss of the L2P table cache 31” (par. 0067)]
a map cache manager configured to store the multiple map data in a map cache; and [Watanabe teaches “The device controller 4 can store at least a part of the L2P table 7 as an L2P table cache 31” (par. 0056)]
a map search component configured to search the descriptor cache… [“Watanabe teaches “The L2P table cache tag… stores necessary cache management information for determining a cache hit/miss of the L2P table cache 31. The device controller 4 can immediately determine a cache hit/miss of the L2P table cache 31” (par. 0067)]
to search the meta data including the … logical address provided from the host device [Watanabe teaches “When the device controller 4 received a read command from the host… the device controller 4 refers to the L2P table cache tag 32 (thus searching meta data), thereby searching for a target cache line” (par. 0151; fig. 12 and related text) “If the target cache line is present in the L2P table cache 31, the device controller 4 selects the bitmap flag, which is associated with a sub-line in which physical address information corresponding to the LBA in the read command (thus provided by the host device) is to be stored, from a plurality of bitmap flags corresponding to the searched target cache line, and refers to this selected bitmap flag to determine whether the bitmap flag is valid or not… If the target cache line exists and the bitmap flag, which was referred to, is indicative of "valid" … the device controller 4 reads the physical address information (table data for one sub-line) from the L2P table cache 31 on the device use area 22B, by transmitting a UM read request to the host controller 23 (step S14).” (pars. 0153-0155)] but does not expressly refer to the search the metadata including the index corresponding to the head value of the logical address.  
	Watanabe does not expressly disclose the storage area for the new meta data being physically continuous with a storage area in which is last meta data, of the multiple meta data, is stored and assign [“populating a cache with a plurality of data elements pointing to a plurality of records in a memory structure” (col. 1, lines 41-47) where “Memory 130 may also include a cache 240 configure to include a number of data elements or “nodes”… may include a head pointer... designating an oldest node… a tail pointer… designating a newest node…” (col. 6, lines 37-44); where, as nodes are stored in the linked list, they are in continuous locations (see fig. 2 and related text). Rakic further teaches “A listing of nodes 245 referencing database records 210 may be referred to as a cache list 247” (col. 6, lines 45-54) “Each node 245 in cache list 247 may include a key pointer 280 identifying a unique key field for an associated database record 210, a timestamp 285 corresponding to a timestamp field 225 for the identified database record 210...” (col. 6, lines 45-54) where “A location for the node 245 relating to the current database record may be identified (act 415) and the node is inserted into cache list 247 at the identified location (act 420). In one implementation, identifying a node's properly sorted location in cache list 247 may be performed by comparing a timestamp for the node against timestamps of existing nodes 245 in cache list 247. Once identified, next and previous pointers for the current node, the preceding node, and the following node may be rewritten to facilitate the insertion.” (Col. 9, lines 40-60; fig. 4 and related text) thus searching and insertion based on ranges in the list bound or determined based on head and tail pointers].
Watanabe and Rakic are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Watanabe to configure the map cache tag so that the storage area for the new meta data being physically continuous with a storage area in which is last meta data, of the multiple meta data, is stored and assign a head pointer and a tail pointer to select positions in the descriptor cache;… search the descriptor cache according to a search range determined by the head pointer and the tail pointer, as taught by Rakic since doing so would provide the benefits of [“an improved method for managing memory resources during database modifications” (col. 1, lines 6-9)].
The combination of Watanabe and Rakic does not expressly disclose search the metadata including the index corresponding to the head value of the logical address; and  even though Watanabe teaches the searching for meta data in cache 31 within the range of meta data or L2P table cache and Rakic teaches a cache range is identified using a head pointer and a tail pointer,  thus one of ordinary skill in the art would find it obvious to delimit the range of L2P table cache 31 of Watanabe using head 
With respect to the limitations search the metadata including the index corresponding to the head value of the logical address provided from the host device, Miura teaches [“In the logical-to-physical address translation processing, the controller 4 refers to the tag field corresponding to each cache entry of the L2P table cache 31 and determines whether address translation data corresponding to the logical address specified by the host 2 (also teaches the logical address provided by the host device), that is, address translation data corresponding to the region index of the logical address exists in the L2P table cache 31 (Translate Cache Check)” (par. 0091; see pars. 0092, 0114-0115) where “the controller 4 acquires a pointer (Logical to Physical Translate Array Pointer) indicating a cache entry in the L2P table cache 31 in which address translation data corresponding to the region index of the logical address exists. The pointer indicates a head address of the memory region of the DRAM 6 in which the cache entry is stored.” (par. 0094)], where Miura additionally teaches a search range being determined by the head pointer and the tail pointer to search the meta data as [the search regions are identified comprising a head/starting pointer at region No. 0x00000000 and the tail pointer identified at Region Max (fig. 6 and related text; par. 0094)]. 
Watanabe, Rakic and Miura are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Watanabe and Rakic to include search the metadata including the index corresponding to the head value of the logical address as taught by Miura since doing so would provide the benefits of facilitating efficient address translations.
Therefore, it would have been obvious to combine Watanabe and Rakic with Miura for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The data storage device according to claim 1, wherein each meta data further includes… offset information indicating a start address of the map cache where the corresponding map data is stored [Watanabe teaches “The L2P table cache tag includes… address information (upper bit portion of LBA) which is indicative of an area of the L2P table, which is stored in the corresponding cache line” (par. 0094)].  
The combination of Watanabe and Rakic does not expressly disclose the metadata including a compression rate of the 42corresponding map data, a size of the corresponding map data; however, [compressed L2P table cache 32 including “CompressRate” (pars. 0163, 0179) where “A region (a region index) is assigned to each cache entry of the L2P table cache 31 and a size of each cache entry is set to a size to store the same number of physical addresses as the number of clusters included in each region.” (par. 0082; see par. 0084)]. 
As per claim 4. The data storage device according to claim 1, wherein each meta data includes… and offset information indicating a start address of the map cache where the corresponding map data is stored, and [Watanabe teaches “L2P table cache tag… includes… an m-number of tags (cache tags)… which indicate which area contents of the L2P table 7 are stored in the cache lines… address information (upper bit portion of LBA) which is indicative of an area of the L2P table, which is stored in the corresponding cache line” (par. 0094)] 
the descriptor cache manager is configured to assign the head pointer to indicate a first area where initial meta data is stored, maintain or change the position of the head pointer as new meta data is added, assign the tail pointer to an area where new meta data is to be added, the area in which the new meta data is to be added being physically continuous with the first area, and change the position of the tail pointer as new meta data is added [Rakic teaches “Memory 130 may also include a cache 240 configure to include a number of data elements or “nodes”… may include a head pointer... designating an oldest node… a tail pointer… designating a newest node…” (col. 6, lines 37-44); where, as nodes are stored in the linked list, they are in continuous locations (see fig. 2 and related text). Rakic further teaches “A listing of nodes 245 referencing database records 210 may be referred to as a cache list 247” (col. 6, lines 45-54) “Each node 245 in cache list 247 may include a key pointer 280 identifying a unique key field for an associated database record 210, a timestamp 285 corresponding to a timestamp field 225 for the identified database record 210...” (col. 6, lines 45-54)].  
The combination of Watanabe and Rakic does not expressly disclose the metadata includes a size of the corresponding map data; however, regarding these limitations, Miura teaches [“A region (a region index) is assigned to each cache entry of the L2P table cache 31 and a size of each cache entry is set to a size to store the same number of physical addresses as the number of clusters included in each region.” (par. 0082; see par. 0084) “the controller 4 acquires a pointer (Logical to Physical Translate Array Pointer) indicating a cache entry in the L2P table cache 31 in which address translation data corresponding to the region index of the logical address exists. The pointer indicates a head address of the memory region of the DRAM 6 in which the cache entry is stored.” (par. 0094)]. 
As per claims 11. An operation method of a data storage device including a storage and a controller, the operation method comprising:  15generating, by the controller, multiple map data, each each including an index indicating a head value of the logical address of the corresponding map data, in response to a request of a host device; adding, by the controller, new meta data to a storage area of a 20descriptor cache, the storage area for the new meta data being physically continuous with a storage area in which last meta data, of the multiple meta data, is stored; assigning, by the controller, a head pointer and a tail pointer to select positions in the descriptor cache;  25storing, by the controller, the multiple map data in a map 45cache; and searching, by the controller, the descriptor cache according to a search range determined by the head pointer and the tail pointer to search the meta data including the index corresponding to the head value of a logical address provided from the host device [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 12. The operation method according to claim 11, wherein the meta data further includes a compression rate of the corresponding map data, a size of the corresponding map data, and offset information indicating a start address of the map cache where the corresponding map data is stored [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 13. The operation method according to claim 11, wherein each meta data includes a size of the corresponding map data and offset information indicating a start address of the map cache where is the corresponding map data is stored, and wherein the assigning of the head pointer and the tail pointer includes assigning the head pointer to indicate a first area where initial meta data is stored, maintaining or changing the position of the head pointer as new meta data is added, assigning the tail pointer to an area where new meta data is to be added, the area in which the new meta data is to be added being physically continuous with the first area, and changing the position of the tail pointer as new meta data is added [The rationale in the rejection of claim 4 is herein incorporated].  
As per claim 19. A data storage device comprising: a storage; and  10a controller suitable for controlling the storage in response to a request from a host device, wherein the controller comprises: a data generator suitable for generating multiple map data, each map data including a physical address of the storage iscorresponding to a logical address associated with the request, and multiple meta data, each including an index indicating a head value of the logical address of the corresponding map data; a map cache suitable for storing the multiple map data; a meta cache suitable for storing the multiple meta data, each meta data including indication information indicating an area of the 20map cache for corresponding map data; a data manager suitable for storing the multiple map data in the map cache, storing the multiple meta data in the meta cache, generating a head pointer indicating a head area of the meta cache in which first meta data among the multiple meta data is stored, and a 25tail pointer  to search the meta data including the index corresponding to the head value of a logical address provided from the host device [The rationale in the rejection of claim 1 is herein incorporated. The combination of Watanabe and Rakic teaches “each meta data including indication information indicating an area of the 20map cache for corresponding map data;” as Watanabe teaches “The device controller 4 may function as a flash translation layer (FTL) which is configured to execute data management… and block management… includes… management of mapping information indicative of the relationship between logical addresses (logical block addresses: LBAs) and physical addresses… using L2P table 7” (pars. 0045-0046) “the RAM 13 is utilized as an L2P table cache tag 32. The L2P table cache tag 32 is a tag memory for managing the L2P table cache 31… stores necessary cache management information for determining a cache hit/miss of the L2P table cache 31” (par. 0067). Rakic teaches “populating a cache with a plurality of data elements pointing to a plurality of records in a memory structure” (col. 1, lines 41-47) where “Memory 130 may also include a cache 240 configure to include a number of data elements or “nodes”… may include a head pointer... designating an oldest node… a tail pointer… designating a newest node…” (col. 6, lines 37-44); where, as nodes are stored in the linked list, they are in continuous locations (see fig. 2 and related text). Rakic further teaches “A listing of nodes 245 referencing database records 210 may be referred to as a cache list 247” (col. 6, lines 45-54) “Each node 245 in cache list 247 may include a key pointer 280 identifying a unique key field for an associated database record 210, a timestamp 285 corresponding to a timestamp field 225 for the identified database record 210...” (col. 6, lines 45-54). Additionally, Miura teaches regions of map data “the controller 4 acquires a pointer (Logical to Physical Translate Array Pointer) indicating a cache entry in the L2P table cache 31 in which address translation data corresponding to the region index of the logical address exists. The pointer indicates a head address of the memory region of the DRAM 6 in which the cache entry is stored.” (par. 0094)].  
As per claim 20. The data storage device of claim 19, wherein the data manager searches map data in areas, which are determined based on the indication information of meta data found in the searching operation [Watanabe teaches “The device controller is configured to read, when the first cache line is present in the cache and the first bitmap flag indicates validity, the first physical address information from the first sub-line of the first cache line.” (par. 0025). Rakic teaches “A location for the node 245 relating to the current database record may be identified (act 415) and the node is inserted into cache list 247 at the identified location (act 420). In one implementation, identifying a node's properly sorted location in cache list 247 may be performed by comparing a timestamp for the node against timestamps of existing nodes 245 in cache list 247. Once identified, next and previous pointers for the current node, the preceding node, and the following node may be rewritten to facilitate the insertion.” (Col. 9, lines 40-60; fig. 4 and related text) thus searching and insertion based on ranges in the list bound or determined based on head and tail pointers].  
As per claim 21. The data storage device of claim 19, wherein each meta data includes a descriptor including an identifier (ID) and size information of the corresponding map data, and the indication information indicating a start address of an area of the map cache for isthe corresponding map data [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 22. The data storage device of claim 21, wherein the descriptor further includes a compression rate of the corresponding map data and a logical address for the corresponding map data [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 29. The method of claim 28, further comprising: searching map data in areas, which are determined based on the indication 20information of meta data found in the searching operation [The rationale in the rejection of claim 20 is herein incorporating].  
As per claim 30. The method of claim 28, wherein each meta data includes a descriptor including an identifier (ID) and size information of the corresponding map data, and the indication information indicating a 25start address of a corresponding area of the map cache for the 51corresponding map data [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 31. The method of claim 30, wherein the descriptor further includes a compression rate of the corresponding map data and a 5logical address for the corresponding map data [The rationale in the rejection of claim 2 is herein incorporated]. As per claim 28. A method for operating a data storage device, the 50method comprising: generating multiple map data, each map data including a physical address of the storage corresponding to a logical address associated with the request, and multiple meta data for the multiple 5map data respectively, each meta data including indication information indicating an area of the map cache for corresponding map data and an index indicating a head value of the logical address of the corresponding map data; storing the multiple map data in a map cache and the multiple meta data in a meta cache;  10generating a head pointer indicating a head area of the meta cache in which first meta data among the multiple meta data is stored, and a tail pointer indicating a tail area of the meta cache in which next meta data immediately subsequent to last meta data among the multiple meta data is to be stored; and  issearching meta data in a search area of the meta cache between the head pointer and the tail pointer to search the meta data including the index corresponding to the head value of a logical address provided from the host device [The rationale in the rejection of claim 19 is herein incorporated].  

Claims 3, 23-27 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0068621) in view of Rakic (US 8,615,635) and Miura (US 2019/0286570) as applied in the rejection of claims 1, 19 and 28 and further in view of Busayarat (US 2017/0277638).
As per claim 3. The combination of Watanabe, Rakic and Miura teaches The data storage device according to claim 1, but does not expressly disclose wherein the descriptor cache includes a ring buffer; however, regarding these limitations, Busayarat teaches [“pointer to the cache location at the current linked list position. Step 620 increments the current linked list position, that is, moves to the next node. As with FIG. 5, if in alternative implementations in which the linked list is a circular list and the current linked list position is at the end, step 620 also wraps the linked list position to the start of the linked list.” (par. 0048)].  
Watanabe, Rakic, Miura and Busayarat are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Watanabe, Rakic and Miura to implement the descriptor cache as a ring buffer as taught by Busayarat since doing so would provide the benefits of [efficient cache management and efficiently invalidating cache data (par. 0005)].
Therefore, it would have been obvious to combine Watanabe, Rakic and Miura with Busayarat for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 23. The data storage device of claim 19, wherein the meta cache includes a ring buffer [The rationale in the rejection of claim 3 is herein incorporated].
As per claim 24. The data storage device of claim 23, wherein the meta 25cache seamlessly stores the multiple meta data [“Watanabe teaches “The L2P table cache tag… stores necessary cache management information for determining a cache hit/miss of the L2P table cache 31. The device controller 4 can immediately determine a cache hit/miss of the L2P table cache 31” (par. 0067)].  Rakic teaches [“populating a cache with a plurality of data elements pointing to a plurality of records in a memory structure” (col. 1, lines 41-47) “Each node 245 in cache list 247 may include a key pointer 280 identifying a unique key field for an associated database record 210, a timestamp 285 corresponding to a timestamp field 225 for the identified database record 210...” (col. 6, lines 45-54)].  
[Rakic teaches “When a request to add a record 210 to database 205 is received… it may be determined whether database size counter 230 has reached its maximum… If not, a record may be added… and the database size counter 230 may be incremented” (col. 8, lines 29-35) “when the a timestamp associated with the current record is not more recent than a timestamp associated with tail node 245 in cache list 247, floating node pointer 260 is assigned to the tail node 245 (act 430). By using floating node pointer 260, a properly sorted cache list 247 may be maintained without de-allocating and reallocating node memory. Tail node 245 is then rewritten to point to the current record 210 in database 205 (act 435). Next, the proper position for the new node must be determined. To perform this, cache tail pointer 255 may be rewritten to point to the former next-newest node 2.45 (i.e., node tail+1) (act 440). Then, next pointer 295 for the tail node 245 (as referenced by tail pointer 255) may be set to null (act 440), indicating that this node 245 is the new tail node.” (col. 10, lines 4-18)].    
As per claim 26. The data storage device of claim 24, wherein, when next map data corresponding to the next meta data is generated and the map cache is full, the data manager deletes first map data in a first area of the ismap cache, stores the next map data in the first area of the map cache, deletes first meta data in the head area of the meta cache, and stores the next meta data in the tail area of the meta cache [Rakic teaches “When database size counter 230 equals its maximum, it means that the database 205 is full and that a record will need to be deleted prior to storing the new record.” (col. 8, lines 36-43) “   Following population (or re-population) of cache 240, oldest node 245-m (as designated by head pointer 255) may be identified (act 340). Database record 210 referenced by head node 245-m may then be deleted from database 205 (act 345) and database size counter 230 may be decremented to indicate the reduction in database size (act 350).” (col. 9, lines 7-12) “Head pointer 250 may be updated to point to a next oldest node 245” (col. 9, lines 28-39)].  
As per claim 27. The data storage device of claim 26, wherein the data 20manager increases the head pointer to indicate a second area of the meta cache, the second area being subsequent to the head area and increases the tail pointer to indicate a next area of the meta cache that is immediately subsequent to the tail area [Rakic teaches “Head pointer 250 may be updated to point to a next oldest node 245” (col. 9, lines 28-39). “Tail pointer 255 may be rewritten to point to the new tail node 245 (as designated in the prior tail node 245's previous pointer 290). Floating node pointer 260 may then be written to point to the previous tail node 245 (now pointing to the m.sup.th+1 record 210 in database 205) that was "popped" from the linked list of nodes 245, thereby ensuring that the memory allocated to previous tail node 245 is not inefficiently de-allocated.” (col. 7, lines 23-30)].  
As per claim 32. The method of claim 28, wherein the meta cache includes a ring buffer [The rationale in the rejection of claim 3 is herein incorporated].  
As per claim  1033. The method of claim 32, wherein the meta cache seamlessly stores the multiple meta data [The rationale in the rejection of claim 24 is herein incorporated].  
As per claim 34. The method of claim 33, further comprising: when a next map data corresponding to the next meta data is isgenerated and the map cache is not full, storing the next map data in a next area of the map cache; storing the next meta data in the tail area of the meta cache; maintaining the head pointer; and increasing a position of the tail pointer to indicate a next area 20of the meta cache that is immediately subsequent to the tail area [The rationale in the rejection of claim 25 is herein incorporated].  .  
As per claim 35. The method of claim 33, further comprising: when next map data corresponding to the next meta data is generated and the map cache is full, 25deleting first map data in a first area of the map cache;  52storing the next map data in the first area of the map cache; deleting first meta data in the head area of the meta cache; and storing the next meta data in the tail area of the meta cache [The rationale in the rejection of claim 26 is herein incorporated].    
As per claim 36. The method of claim 35, further comprising: increasing a position of the head pointer to indicate a second area of the meta cache, the second area being subsequent to the head area; and  ioincreasing a position of the tail pointer to indicate a next area of the meta cache that is immediately subsequent to the tail area [The rationale in the rejection of claim 27 is herein incorporated].  

ACKNOWLEDGEMENT OF ISSUES RAISED BY APPLICANT
Response to Amendment
Applicant's arguments filed on 5/10/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 
CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-4, 11-13 and 19-36 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 5-7, 10 14-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 16-17 are objected to by virtue of their dependence on objected claims 7 and 15 respectively.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 



May 26, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135